Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recites receiving by a computer system, analyzing by the computing system; determining by the computing system and providing by the computing system. The abstract idea is part of mental process identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; receiving, analyzing, providing and determining steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: one or more processor and one or more non-transitory computer-readable media. The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for receiving, analyzing, providing and determining and computing, as demonstrated by non-patent literature of record in the application. Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3. When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea. The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible. Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional receiving, analyzing, providing and determining that is well-understood, routine and previously known to the industry. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al US2016/0256063.

Regarding claims 1, 17 and 19, Friedman discloses a method/ a computing system (1500/1550)[see fig.15][0170-0172], comprising: one or 
Regarding claims 2, 18 and 20……, wherein analyzing the set of data that characterizes the electrocardiogram of the patient to identify the T-wave that occurs in the cardiogram comprises automatically identifying a particular segment of the electrocardiogram that corresponds to the T-wave, from among a plurality of segments of the electrocardiogram that correspond to different portions of the electrocardiogram that include the T-wave[0021-0025] and at least one of a P-wave or a QRS-complex[0020][0058][0081-0082]
7, receiving raw data that characterizes the electrocardiogram of the patient; and processing the raw data to generate modified data that characterizes the electrocardiogram of the patient [0169],wherein the computing system performs at least one of the analyzing step or the determining step with respect to the modified data[0169].
Regarding claim 8, wherein processing the raw data that characterizes the electrocardiogram of the patient comprises at least one of removing noise from the electrocardiogram or removing baseline wander from the electrocardiogram[0012,0078,].
Regarding claim 12, wherein the one or more features of the T-wave comprise at least one of T-wave left slope, T-wave right slope, T-wave area, T-wave amplitude, time interval of t-peak to t-end, or T-wave center-of gravity[0022-0023].

Claim(s) 1-4, 12, 17-18 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al US2019/0246966 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

Regarding claims 1, 17 and 19, Friedman discloses a method/ a computing system(1400/1450)[see fig.14[0087]], comprising: one or more processors(1402/1452)[see fig.14[0088,0093-0095]]; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors(1400/1452) capable of causing performance of operations[0019,0085,0089,
0090,0096,0102 and claims 16,19,31] comprising: receiving, by the computing system(1400/1450), a set of data that characterizes an electrocardiogram of a patient[0009]; analyzing, by the computing system(1400/1450), the set of data that characterizes the electrocardiogram of the patient to identify a T-wave that occurs in the electrocardiogram[see fig.3;[0060]];determining, by the computing system (1400/1450) and in response to identifying a T-wave that occurs in the electrocardiogram, values of one or more features of the T-wave[0056-0057,0060,0070]; and providing, by the computing system (1400/1450) 

Regarding claims 2, 18 and 20, Friedman discloses wherein analyzing the set of data that characterizes the electrocardiogram of the patient to identify the T-wave that occurs in the cardiogram comprises automatically identifying a particular segment of the electrocardiogram that corresponds to the T-wave, from among a plurality of segments of the electrocardiogram that correspond to different portions of the electrocardiogram that include the T-wave and at least one of a P-wave or a QRS-complex[see fig.3][0004,0023,0056,0057, 0059,0060,0064,0070,0073,0078].
Regarding claim 3, Friedman discloses a displaying, in a graphical user interface on an electronic display (114a) coupled to the computing system, a visual representation of the electrocardiogram for one or more heartbeats of the patient [See fig.1;[0047]]; and in conjunction with displaying the visual representation of the electrocardiogram, visually marking the particular segment of the electrocardiogram that corresponds to the T-wave[0023,0042,0060,0081].
Regarding claim 4, Friedman discloses in conjunction with displaying the visual representation of the electrocardiogram, visually marking a second segment of the electrocardiogram that corresponds to the QRS-complex [0050-0051].
12, wherein the one or more features of the T-wave comprise at least one of T-wave left slope, T-wave right slope, T-wave area, T-wave amplitude, time interval of t-peak to t-end, or T-wave center-of gravity[0056].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-14 and 17-20 are rejected under 35 U.S.C. 103 as being
unpatentable over Shvilkin et al US 2010/0222690 in view of Tamil et al US
2012/0179055.

Regarding claim 1, Shvilkin discloses a computer-implemented method,
comprising (Abstract - discriminating between ischemic and cardiac memory effects in a heart): receiving, by a computing system, a set of data that characterizes an electrocardiogram of a patient ( [0012], [0064] – comprising receiving electrocardiographic (ECG) data; step 702 includes sensing an electrocardiogram from a patient); analyzing, by the computing system, the set of data that characterizes the electrocardiogram of the patient to identify a T-wave that occurs in the electrocardiogram ( [0034], 
75 degrees and about 200 degrees, and diagnosing cardiac memory if the T-wave vector is between about zero degrees and minus 90 degrees; T vector direction). Shvilkin fails to disclose providing, by the computing system and to a client device of a user, information that identifies the values of the one or more features of the T-wave. However, Tamil teaches providing, by the computing system and to a client device of a user, information that identifies values of one or more features of an identified T-wave in an ECG signal ( [0007]-[008], [0020]-a signal processor for using the received sampled data in determining a first ECG morphological signal over a plurality of heart cycles; a comparator for comparing the first ECG morphological signal value with a threshold value to provide a comparison indicator; alert message is communicated to a user via a smartphone; identifying a change in ST slope (ST deviation) or T wave (T wave deviation), obtain information pertaining to morphological changes in ECG via the user’s smartphone). Thus, It would have been obvious to one of 
Regarding claim 2, Shvilkin discloses analyzing the set of data that characterizes the electrocardiogram of the patient to identify the T-wave that occurs in the cardiogram comprises automatically identifying a particular segment of the electrocardiogram that corresponds to the T-wave, from among a plurality of segments of the electrocardiogram that correspond to different portions of the electrocardiogram that include the T-wave and at least one of a P-wave or a QRS-complex ( [0027]-[0030], [0035]-[0038]).
Regarding claim 7, Shvilkin fails to disclose receiving raw data that characterizes the electrocardiogram of the patient; and processing the raw data to generate modified data that characterizes the electrocardiogram of the patient, wherein the computing system performs at least one of the analyzing step or the determining step with respect to the modified data. However, Tamil discloses receiving raw data that characterizes the electrocardiogram of the patient; and processing the raw data to generate modified data that characterizes the electrocardiogram of the patient, wherein the computing system performs at least one of the analyzing

Regarding claim 8, Shvilkin fails to disclose processing the raw data that
characterizes the electrocardiogram of the patient comprises at least one of removing noise from the electrocardiogram or removing baseline wander from the electrocardiogram. However, Tamil teaches processing the raw data that characterizes the electrocardiogram of the patient comprises at least one of removing noise from the electrocardiogram or removing baseline wander from the electrocardiogram ( [0037]-[0038], [0058]-[0061]- denoise). Thus, It would have been obvious to one of ordinary skill in the art to modify Shvilkin to have determining respective values of the one or more-features of the T-wave for a population of patients; performing statistical analysis of the respective values of
the one or more features of the T-wave for the population of patients; and based on a result of the statistical analysis, correlating values of at least 
Regarding claim 9, Shvilkin fails to disclose processing the raw data that
characterizes the electrocardiogram of the patient comprises using a signal averaging technique to determine a representative beat of the electrocardiogram based on data that characterizes multiple beats of the patient. However, Tamil teaches processing the raw data that characterizes the electrocardiogram of the patient comprises using a signal averaging technique to determine a representative beat of the electrocardiogram based on data that characterizes multiple beats of the patient ( [0037]-[0040], [0064]-[0067]). Thus, it would have
been obvious to one of ordinary skill in the art to modify Shvilkin to have
determining respective values of the one or more-features of the T-wave for a population of patients; performing statistical analysis of the respective values of the one or more features of the T-wave for the population of patients; and based on a result of the statistical analysis, correlating values of at least one feature of the T-wave with a patient condition in view of Tamil teachings in order to help in the diagnosis of myocardial ischemia in advance of heart attack [abstract Tamil].

Regarding claim 10, Shvilkin fails to disclose identifying one or more beats that are deemed outliers from one or more other beats represented in the

that are deemed outliers, wherein the computing system performs at least one of the analyzing step or the determining step with respect to data that characterizes the representative beat ([0033]-[0037], [0045]-[0049]). Thus, It would have been obvious to one of ordinary skill in the art to modify Shvilkin to have determining respective values of the one or more-features of the T-wave for a population of patients; performing statistical analysis of the respective values of the one or more features of the T-wave for the population of patients; and based on a result of the statistical analysis, correlating values of at least one feature of the T-wave with a patient condition in view of Tamil teachings in order to help in the diagnosis of myocardial ischemia in advance of heart attack[abstract Tamil].

11, Shvilkin discloses identifying data recorded from one or more leads of a multi-lead electrocardiogram device ( [0048]-[0051], [0064]); and removing the data recorded from the one or more leads of the multi-lead electrocardiogram device, wherein the computing system performs at least one of the analyzing step or the determining step based on a portion of data received by the computing system that excludes the data recorded from the one or more leads of the multi-lead electrocardiogram device ([0055]-[0057], [0059]-[0064]).
Regarding claim 12, Shvilkin discloses one or more features of the T-wave
comprise a T-wave area ([0073]-[0074] - T-wave area).
Regarding claim 13, Shvilkin discloses substantially the invention as claimed but failed to disclose determining respective values of the one or more-features of the T-wave for a population of patients; performing statistical analysis of the respective values of the one or more features of the T-wave for the population of patients; and based on a result of the statistical analysis, correlating values of at least one feature of the T-wave with a patient condition. However, Tamil teaches determining respective values of the one or more-features of the T-wave for a population of patients (claim 8-9); performing statistical analysis of the respective
values of the one or more features of the T-wave for the population of
patients (claim 8-9); based on a result of the statistical analysis, correlating values of at least one feature of the T-wave with a patient condition (claim 8-9;[0070]-[0071], [0080]-[0083]). Thus, It would have 
Regarding claim 14, Shvilkin discloses the patient condition is a cardiac disease ([0064] Ischemia).
Regarding claim 17, Shvilkin discloses a computing system, comprising (Abstract- discriminating between ischemic and cardiac memory effects in a heart): one or more processors ( [0061]- ECG processing system 804 includes a programmed microcomputer 8040 equipped with an analog-to-digital); one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations comprising ( [0061]-[0062]- a random access memory (RAM) 8043, and an input/output interface 8044. RAM 8043 is also called a main memory; a software program written in, e.g., C programming language): receiving, by a computing
system, a set of data that characterizes an electrocardiogram of a patient
([0012], [0064] - comprising receiving electrocardiographic (ECG) data; step 702 includes sensing an electrocardiogram from a patient); analyzing, 
features of the T-wave ([0012], [0064], [0071], [0074] - calculating, from the ECG data, a direction of a T-wave vector; diagnosing ischemia if the T-wave vector is between about 75 degrees and about 200 degrees, and diagnosing cardiac memory if the T-wave vector is between about zero degrees and minus 90 degrees; T vector direction). Shvilkin does not teach providing, by the computing system and to a client device of a user, information that identifies the values of the one or more features of the T-wave. However, Tamil teaches providing, by the computing system and to a client device of a user, information that identifies values of one or more features of an identified T-wave in an ECG signal (Para [0007]-[008], [0020]- a signal processor for using the received sampled data in determining a first ECG morphological signal over a plurality of heart cycles; a comparator for comparing the first ECG morphological signal
value with a threshold value to provide a comparison indicator; alert message is communicated to a user via a smartphone; identifying a 
Regarding claim 18, Shvilkin discloses analyzing the set of data that
characterizes the electrocardiogram of the patient to identify the T-wave that occurs in the cardiogram comprises automatically identifying a particular segment of the electrocardiogram that corresponds to the T-wave, from among a plurality of segments of the electrocardiogram that correspond to different portions of the electrocardiogram that include the T-wave and at least one of a P-wave or a QRS-complex ([0027]-[0030], [0035]-[0038]).
Regarding claim 19, Shvilkin discloses a one or more non-transitory computer- readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising ([0061]-[0062]- a random access memory (RAM) 8043, and an input/output interface 8044. RAM 8043 is also called a main memory; a software program written in, e.g., C programming language): receiving, by a computing system, a set of data that characterizes an electrocardiogram 
from index admission was used for analysis; Continuous variables
were expressed as mean.+-.SEM and compared analysis of variance; Step 704 includes identifying inverted T-waves in at least some of precordial leads); determining, by the computing system and in response to identifying a T-wave that occurs in the electrocardiogram, values of one or more features of the T-wave ( [0012], [0064], [0071], [0074] - calculating, from the ECG data, a direction of a T-wave vector; diagnosing ischemia if the T-wave vector is between about 75 degrees and about 200 degrees, and diagnosing cardiac memory if the T-wave vector is between about zero degrees and minus 90 degrees; T vector direction). Shvilkin does not teach providing, by the computing system and to a client device of a user, information that identifies the values of the one or more features of the T-wave. However, Tamil teaches providing, by the computing
system and to a client device of a user, information that identifies values of one or more features of an identified T-wave in an ECG signal [0007]-[008], [0020]- a signal processor for using the received sampled data in determining a first ECG morphological signal over a plurality of heart cycles; a comparator for comparing the first ECG morphological signal 
user's smartphone). It would have been obvious to one of ordinary skill in the art to combine the teachings of T wave feature detection taught by Shvilkin with the method of reporting T wave information to client device taught by Tamil since doing so would efficiently process and identify anomalies in electrocardiogram that cannot be detected by the naked eye or by conventional electrocardiogram equipment.
Regarding claim 20, Shvilkin discloses analyzing the set of data that
characterizes the electrocardiogram of the patient to identify the T-wave that occurs in the cardiogram comprises automatically identifying a particular segment of the electrocardiogram that corresponds to the T-wave, from among a plurality of segments of the electrocardiogram that correspond to different portions of the electrocardiogram that include the T-wave and at least one of a P-wave or a QRS-complex ([0027]-[0030], [0035]-[0038]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shvilkin
et al US 2010/0222690 in view of Tamil et al US 2012/0179055 as applied to     
claim 1 above and further in view of Gregg et al WO 2016/035000.

3, neither Shvilkin nor Tamil teaches displaying, in a graphical user interface on an electronic display coupled to the computing system, a visual representation of the electrocardiogram for one or more heartbeats of the patient; and in conjunction with displaying the visual representation of the electrocardiogram, visually marking the particular segment of the electrocardiogram that corresponds to the T-wave. However, Gregg teaches displaying, in a graphical user interface on an electronic display coupled to the computing system, a visual representation of the electrocardiogram for one or more heartbeats of the patient (page 2, In 5-21; page 5, In 1-25); and in conjunction with displaying the visual representation of the electrocardiogram, visually marking the particular segment of the electrocardiogram that corresponds to the T-wave (page 5, In 10 to page 6, In 25). Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shvilkin with those of Tamil and Gregg since doing so would improve the accuracy [abstract Gregg].
Regarding claim 4, neither Shvilkin nor Tamil discloses that in conjunction with displaying the visual representation of the electrocardiogram, visually marking a second segment of the electrocardiogram that corresponds to the QRS-complex. However, Gregg discloses that in conjunction with displaying the visual representation of the electrocardiogram, visually marking a second segment of the electrocardiogram that corresponds to the QRS-complex (page 4, In 25 to page 6, In 10). Thus, it would have 
Regarding claim 5, neither Shvilkin nor Tamil discloses while displaying the visual representation of the electrocardiogram, providing a control in the graphical user interface that allows a user to confirm or reject the particular segment of the electrocardiogram that the computing system automatically identified as corresponding to the T-wave of the patient's heartbeat; and receiving input that indicates user selection of the control and a confirmation or rejection of the particular segment of the electrocardiogram as corresponding to the true T-wave of the patient's heartbeat. However, Gregg teaches while displaying the visual representation of the electrocardiogram, providing a control in the graphical user interface that allows a user to confirm or reject the particular segment of the electrocardiogram that the computing system automatically identified as corresponding to the T-wave of the patient's heartbeat (page 2, In 5-21; page 5, In 1-25); and receiving input that indicates user selection of the control and a confirmation or rejection of the particular segment of the electrocardiogram as corresponding to the true T-wave of the patient's heartbeat (page 5, In 10 to page 6, In 25). Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shvilkin with those of Tamil and Gregg since doing so would detect ischemia [abstract Gregg].
6, neither Shvilkin nor Tamil adjusting a boundary of the
particular segment of the electrocardiogram that corresponds to the T-wave of the patient's heartbeat according to user input that specifies the adjustment. However, Gregg discloses adjusting a boundary of the particular segment of the electrocardiogram that corresponds to the T-wave of the patient's heartbeat according to user input that specifies the adjustment (page 9, In 15 to page 10, In 10). Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shvilkin with those of Tamil and Gregg since doing so would detect ischemia [abstract Gregg].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Shvilkin et al US 2010/0222690 in view of Tamil et al US 2012/0179055 as applied to claim13 above, and further in view of Hardahl et al US 2007/0208264.

Regarding claim 15, neither Shvilkin nor Tamil discloses that the patient condition is long-QT syndrome. However, Hardahl teaches diagnosing a patient condition that is long-QT syndrome (Abstract; [0078]-[0080]). Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shvilkin in view of Tamil with those of Hardahl since doing so would automatically analyze ECG data and diagnose patients with long QT-syndrome.
16, neither Shvilkin nor Tamil discloses based on the result of the statistical analysis, correlating first values of at least one feature of the T-wave with congenital long-QT syndrome and based on the result of the statistical analysis, correlating second values of at least one feature of the T-wave with acquired long-QT syndrome. However, Hardahl teaches based on the result of the statistical analysis, correlating first values of at least one feature of the T-wave with congenital long-QT syndrome and based on the result of the statistical analysis, correlating second values of at least one feature of the T-wave with acquired long-QT syndrome ([0082]-[0082], [0105], [0142]-[0145]). Thus, It would have been obvious to one of ordinary skill in the art to combine the teachings of
Shvilkin with those of Tamil and Hardahl since doing so would automatically analyze ECG data and diagnose patients with long QT-syndrome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(a) Coudere US2008/0188761, Coudere discloses one or more electrocardiogram (ECG) signals are obtained. One or more heart rates corresponding to a plurality of beats of the one or more ECG signals are obtained. One or more T-wave amplitudes are determined corresponding to one 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ROLAND DINGA/Examiner, Art Unit 3792